Case: 11-20044 Document: 00511422656 Page: 1 Date Filed: 03/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 24, 2011

                                     No. 11-20044                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



VICTOR HUGO DEL RIO,

                                                   Plaintiff - Appellant
v.

THE STATE OF TEXAS; TRACEY DEL RIO,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:11-CV-130


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Victor Hugo Del Rio appeals the district court’s dismissal with prejudice
of his verified emergency complaint and various motions. He files in this court
motions for accelerated review, a stay pending appeal, and for injunctive relief.
Del Rio’s appeal is frivolous and entirely without merit. See Coghlan v. Starkey,
852 F.2d 806, 811 (5th Cir. 1988); 5th Cir. R. 42.2. Accordingly, the appeal is
DISMISSED and all outstanding motions are DENIED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.